Citation Nr: 0618108	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-15 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability as being proximately due to or the result of the 
service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had 30 years, 10 months, and 12 days of total 
active service with a final period of active service from 
September 1969 to July 1971.

This appeal arises from an October 2002 rating decision of 
the Cleveland, Ohio Regional Office (RO).  The veteran's 
claim is now being handled by the New Orleans RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran currently suffers from cardiovascular disease 
that was likely permanently aggravated by the service 
connected diabetes mellitus.


CONCLUSION OF LAW

The veteran's cardiovascular disease was permanently 
aggravated by the service connected diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the March 1971 
separation physical examination are silent regarding 
complaints, findings or diagnoses of a cardiovascular 
disability.

A December 1991 VA hospital report indicates that the veteran 
had no known history of heart disease or hypertension.  The 
diagnosis was a myocardial infarction.

An October 2002 medical report shows that the veteran 
indicated that diabetes had been diagnosed in December 1991 
when he was treated for a heart attack.  It was felt that 
diabetes had to be diagnosed at least five years before heart 
disease in order to be considered a significant contributor 
to coronary heart disease.  Therefore, since these conditions 
were diagnosed at the same time, it was opined that diabetes 
did not contribute to cardiovascular disease.

On VA examination in August 2004, it was noted that the 
veteran suffered his first heart attack in December 1991.  
The veteran was diagnosed with diabetes mellitus in 1992.  
The examiner noted that upon review of the claims folder, a 
random blood sugar reading of 299 was recorded during the 
December 1991 VA hospitalization which meant that the veteran 
did have diabetes at the time of the initial heart attack.  
It was therefore felt that the veteran had diabetes for a few 
years preceding the first heart attack.  The diagnoses 
included coronary artery disease and type II diabetes 
mellitus.  It was opined that it was more likely than not 
that the veteran's underlying coronary artery disease was 
aggravated or contributed to by the service connected 
diabetes.  This opinion was based on the fact that the 
veteran had high blood sugar at the time of the first heart 
attack.

A February 2005 VA medical statement indicates that the 
veteran's claims folder had been reviewed.  It was noted that 
heart disease predated diabetes, but diabetes could be 
considered an aggravating factor in the current heart disease 
because he had diabetes for more than five years prior to a 
heart attack in 2003.  The veteran had multiple risk factors 
for the aggravation of heart disease to include his male 
gender, hypertension, diabetes and hyperlipidemia, but there 
was no way to establish a baseline to determine increased 
manifestations due to diabetes alone.  Medical literature 
does not establish that diabetes is the only contributor to 
heart disease.  Thus there was evidence to support 
aggravation due to the fact that coronary artery disease had 
progressed (due to the heart attack in 2003) along with the 
fact that more than five years had passed since the diagnosis 
of diabetes.  The statement concluded that there was no way 
to establish increased baseline manifestations due to 
diabetes alone without resorting to speculation.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Alternatively, under 38 C.F.R. § 3.303(b) (2005), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2005)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Furthermore, it was 
determined in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if a disability was 
aggravated by a service-connected disability.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

It is the veteran's contention that he currently suffers from 
a cardiovascular disability that is related to the service 
connected diabetes.  The evidence supports this claim.

The service medical records and the immediate post service 
medical records are silent regarding the presence of a 
cardiovascular disability.  The first post service medical 
evidence of a cardiovascular disability is found in the 
December 1991 report of VA hospitalization when the veteran 
suffered his first heart attack.  This report indicates that 
the veteran had no known history of heart disease to include 
hypertension.

The resolution of this case, therefore, hinges on whether 
there is adequate medical evidence of a nexus between current 
cardiovascular disability (first manifest more than 20 years 
after service) and the veteran's service.  The Board has the 
duty to assess the credibility and weight to be given the 
evidence relative to this issue.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), reconsideration denied per curiam, 1 Vet. 
App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

An October 2002 medical opinion indicates that due to the 
fact that cardiovascular disability and diabetes were both 
manifest initially in December 1991, it was opined that 
diabetes did not contribute to cardiovascular disability (it 
was felt that diabetes should predate cardiovascular disease 
by five years in order for diabetes to be the proximate cause 
of cardiovascular disease).

A VA examiner in August 2004 noted that a blood sugar reading 
in December 1991 demonstrated that diabetes had predated 
cardiovascular disability by a few years and it was opined 
that it was more likely than not that coronary artery disease 
was aggravated by the service connected diabetes.  

Finally, a VA medical opinion in February 2005 determined 
that diabetes could be an aggravating factor in the veteran's 
current heart disease due to the fact that he had diabetes 
for more than five years prior to the suffering a heart 
attack in 2003.  It was further noted that there was no way 
to establish a baseline to measure the increased 
manifestation of heart disease that could be solely 
attributable to diabetes without resorting to speculation.

Upon review of the three opinions of record, the Board notes 
that it was opined in October 2002 that diabetes was not the 
proximate cause of cardiovascular disability.  It was 
concluded in August 2004 that diabetes had aggravated 
cardiovascular disability (although this opinion did not 
provide the degree to which the increased manifestation of 
cardiovascular disease was due to diabetes).  The February 
2005 opinion concluded that diabetes could be an aggravating 
factor but indicated that it was not possible to quantify the 
degree of aggravation solely due to diabetes. 

Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
law dictates that the doubt belongs to the veteran. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

With consideration of the subjective nature of the issue at 
bar, the Board finds that the medical opinions of record have 
raised a reasonable doubt as to whether current 
cardiovascular disease was aggravated by diabetes.  Where 
such a doubt is raised, the benefit of the doubt is given to 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, with the resolution of reasonable doubt in favor 
of the veteran, the Board finds that the evidence is in 
relative equipoise and thus there is a basis upon which to 
grant service connection for cardiovascular disease as having 
been permanently aggravated by the service connected diabetes 
mellitus.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to service 
connection for cardiovascular disease) is being granted in 
full, the Board finds no 


prejudice has resulted to the veteran's due process rights by 
the Board's action in this matter.


ORDER

Entitlement to service connection for a cardiovascular 
disability as having been permanently aggravated by the 
service connected diabetes mellitus is granted.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


